


Exhibit 10.7

 

Schedule of the Owners of Company-Managed Texas Roadhouse Restaurants and the

Interests Held by Directors, Executive Officers and 5% Stockholders Who Are
Parties to

Limited Partnership Agreements and Operating Agreements

 

As of December 30, 2008

 

 

 

 

 

 

 

 

 

Percentage Owned by

 

 

 

 

 

 

 

 

 

Executive Officers,

 

 

 

 

 

Percentage of

 

Actual Management Fee

 

Directors & 5%

 

Entity Name

 

Restaurant Location

 

Holdings’ Interest

 

Charged

 

Stockholders

 

Roadhouse of Longmont, LLC

 

Longmont, CO

 

5

%

0.5

%

47.5

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Hiram, LLC

 

Hiram, GA

 

10

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Marietta, LLC

 

Marietta, GA

 

10

%

2.0

%

—

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Wichita, LLC

 

Wichita, KS

 

5

%

0.5

%

55.1

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Bossier City, LLC

 

Bossier City, LA

 

5

%

0.5

%

65

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Everett, LLC

 

Everett, MA

 

5

%

0.5

%

50

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Billings, LLC

 

Billings, MT

 

5

%

0.5

%

57

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Omaha, LLC

 

Omaha, NE

 

5

%

0.5

%

72.5

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Fargo, LLC

 

Fargo, ND

 

5.05

%

0.5

%

88.89

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Montgomeryville, LLC

 

Montgomeryville, PA

 

7.5

%

1.75

%

—

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Memphis, LLC

 

Memphis, TN

 

10

%

—

 

—

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Brownsville, Ltd.

 

Brownsville, TX

 

5.03

%

0.5

%

90.92

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of McKinney, Ltd.

 

McKinney, TX

 

5

%

0.5

%

62

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Port Arthur, Ltd.

 

Port Arthur, TX

 

5

%

0.5

%

91.5

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Temple, Ltd.

 

Temple, TX

 

5

%

0.5

%

77

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of New Berlin, LLC

 

New Berlin, WI

 

5

%

0.5

%

62

%

 

--------------------------------------------------------------------------------
